Case 9:18-cv-80106-DMM Document 278 Entered on FLSD Docket 02/17/2021 Page 1 of 3




                                 UNITED STATES DISTRIC COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 9:18-CV-80106-DMM

    GLOBAL DIGITAL SOLUTIONS, INC.,

          Plaintiff,

    vs.

    GRUPO RONTAN ELECTRO METALURGICA, S.A.,
    JOAO ALBERTO BOLZAN, and
    JOSE CARLOS BOLZAN,

          Defendants.
                                                              /



     PLAINTIFF GDSI’S NOTICE OF FILING DECLARATION OF CARLOS M. SIRES,
    ESQ. (WITH EXHIBITS) IN SUPPORT OF PLAINTIFF’S MOTION FOR AWARD OF
             ATTORNEYS’ FEES, NONTAXABLE EXPENSES RELATED TO
                    ATTORNEYS’ FEES AND TAXABLE COSTS


          Plaintiff Global Digital Solutions, Inc. (“GDSI”), herby gives Notice of Filing the

   Declaration of Carlos M. Sires, Esq. (with exhibits) in support of Plaintiffs’ Motion for Award of

   Attorneys’ Fees, Nontaxable Expenses Related to Attorneys’ Fees and Taxable Costs (“Motion.”)

   The Motion and these supporting materials are submitted pursuant to Federal Rule of Civil

   Procedure 54(d)(2), Fed. R. Civ. P., Local Rule 7.3, Rules of the U.S. District Court for the

   Southern District of Florida; and this Court’s entry of Final Judgment (DE 276).




                                                    1
Case 9:18-cv-80106-DMM Document 278 Entered on FLSD Docket 02/17/2021 Page 2 of 3




    INDEX OF DOCUMENTS CITED IN THE DECLARATION OF CARLOS M. SIRES,
     ESQ. IN SUPPORT OF GDSI’S MOTION FOR AWARD OF ATTORNEYS’ FEES,
        EXPENSES RELATED TO ATTORNEYS’ FEES AND TAXABLE COSTS


   Exhibit Description
   Number
       1A     GDSI Time keeper diaries for pre-filing services rendered from May 2016
              through October 2017 under an hourly fee arrangement

       1B     GDSI Time keeper diaries for services rendered after October 2017 under a
              partial contingency fee arrangement.

       1C     Attorney’s fees for the Brazilian law firm of Mattos Filho, Veiga Filho, Marrey
              Jr. e Quiroga Advogados

       1D     Attorney’s fees for the law firm of Paul, Weiss, Rifkind, Wharton & Garrison
              LLP (former BSF partner William Isaacson)

       2A     The professional bio of William Isaacson

       2B     The professional bio of Carlos Sires

       2C     The professional bio of James Grippando

       2D     The professional bio of Brendon Olson

       2E     The professional bio of Marici Giannico

       2F     The professional bio of Paul Camargo

        3     May 6, 2019 Expert Report of Matthew Crow

        4     January 15, 2020 Email from Defendants’ Counsel to Plaintiff’s Counsel re:
              Seeking US Representation

        5     GDSI Bill of Costs for litigation fees as provided to the Clerk of the United
              States District Court for the Southern District of Florida

       5A     GDSI Supporting Invoices for litigation fees summarized in Bill of Costs

        6     GDSI Summary Chart of Attorney’s Fees

       6A     GDSI invoices for services rendered by Mercer Capital

       6B     GDSI invoices for services rendered by Rational Enterprises



                                               2
Case 9:18-cv-80106-DMM Document 278 Entered on FLSD Docket 02/17/2021 Page 3 of 3




        6C         GDSI invoices for all travel expenses

        6D         GDSI invoices for all translation services

        6E         GDSI invoices for mediation services rendered by Herb Stetten

         7         September 30, 2009 [dkt. 330-1] Declaration of John F. O’Sullivan, Esq. In
                   Support of Plaintiff’s Third Supplemental Verified Motion for Award of
                   Attorneys’ Fees and Costs Pursuant to June 8 Damages Order and Final
                   Judgment (Qantum Communications Corporation v. STAR Broadcasting, Inc.)




   Dated: February 17, 2021                              Respectfully submitted,

    PAUL WEISS RIFKIND, WHARTON &                          BOIES SCHILLER FLEXNER LLP
    GARRISON LLP

    William A. Isaacson, Esq.                              By: /s/ Carlos M. Sires
    (Pro Hac Vice)                                             Carlos M. Sires, Esq.
    2001 K Street, NW                                          (Fla. Bar No. 319333)
    Washington, DC 20006-1047                                  James Grippando, Esq
    Telephone: (202) 223-7300                                  (Fla. Bar No. 383015)
    Facsimile: (202) 223-7420                                  401 East Las Olas Blvd., Suite 1200
    wisaacson@paulweiss.com                                    Fort Lauderdale, FL 33301
                                                               Telephone: (954) 356-0011
                                                               Facsimile: (954) 356-0022
                                                               csires@bsfllp.com
                                                               jgrippando@bsfllp.com

                                                         Attorneys for Global Digital Solutions, Inc.




                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all

    counsel of record via the court’s CM/ECF System on February 17, 2021.


                                                        By: /s/ Carlos M. Sires
                                                            Carlos M. Sires, Esq.



                                                    3
